UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 13-7724


JAMES A. HENSON, JR.,

                        Plaintiff – Appellant,

          v.

CO/2 LAMBERT; CO/2 N. SOLTAS; CO/2 S. J. MILLER; CO/2 R.
BENNETT; CO/2 C. ORTI; CO/2 J. TART; CO S. MURRAY,

                        Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Roger W. Titus, Senior District Judge.
(8:12-cv-03271-RWT)


Submitted:   February 27, 2014              Decided:   March 4, 2014


Before NIEMEYER, KING, and AGEE, Circuit Judges.


Dismissed by unpublished per curiam opinion.


James A. Henson, Jr., Appellant Pro Se. Rex Schultz Gordon,
OFFICE OF THE ATTORNEY GENERAL OF MARYLAND, Baltimore, Maryland,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           James A. Henson, Jr., seeks to appeal the district

court’s order denying relief on his complaint filed under 42

U.S.C.   § 1983    (2006).    We   dismiss   the    appeal    for    lack   of

jurisdiction because the notice of appeal was not timely filed.

           Parties are accorded thirty days after the entry of

the district court’s final judgment or order to note an appeal,

Fed. R. App. P. 4(a)(1)(A), unless the district court extends

the appeal period under Fed. R. App. P. 4(a)(5), or reopens the

appeal period under Fed. R. App. P. 4(a)(6).                 “[T]he timely

filing of a notice of appeal in a civil case is a jurisdictional

requirement.”      Bowles v. Russell, 551 U.S. 205, 214 (2007).

           The district court’s order was entered on the docket

on   August   2,    2013.    The   notice    of    appeal    was    filed   on

October 10, 2013. *    Because Henson failed to file a timely notice

of appeal or to obtain an extension or reopening of the appeal

period, we dismiss the appeal.          We dispense with oral argument

because the facts and legal contentions are adequately presented




     *
       For the purpose of this appeal, we assume that the date
appearing on the notice of appeal is the earliest date it could
have been properly delivered to prison officials for mailing to
the court. Fed. R. App. P. 4(c); Houston v. Lack, 487 U.S. 266,
276 (1988).




                                    2
in the materials before this court and argument would not aid

the decisional process.



                                                    DISMISSED




                              3